Case 3:20-cv-00027-TAD-KDM Document 56 Filed 03/10/21 Page 1 of 1 PageID #: 314




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION

 GEORGE DEWAYNE DUNN                                   CIVIL ACTION NO. 20-0027

                                                       SECTION P
 VS.
                                                       JUDGE TERRY A. DOUGHTY

 JAY RUSSELL, ET AL.                                   MAG. JUDGE KAYLA D. MCCLUSKY


                                          JUDGMENT

        The Report and Recommendation of the Magistrate Judge [Doc. No. 54] having been

 considered, no objections thereto having been filed, and finding that same is supported by the

 law and the record in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Defendants’ Motion for

 Summary Judgment, [Doc. No. 49], is DENIED.

        MONROE, LOUISIANA, this 10th day of March, 2021.



                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
